Citation Nr: 1014232	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-30 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and anxiety. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945, and from May 1946 to March 1947.  His report of 
discharge from his first period of active service notes that 
he served in the following battles and campaigns: Air 
Offensive Europe, May 1945, Normandy, May 1945, Northern 
France, May 1945, Ardennes, May 1945, Rhineland, May 1945, 
and Central Europe, June 1945.  He was awarded the European, 
African, and Middle Eastern Campaign Medals.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona in which PTSD (also claimed as anxiety, 
chest pains, and stress disorder) was denied.

The Board remanded the claim in September 2009 for further 
development and consideration. 

The issue has been recharacterized to more accurately reflect 
the medical evidence and is as reflected on the first page of 
this decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran experienced traumatic events while serving in 
the European Theatre of Operations during World War II.  

2.  The Veteran is not currently shown to have a diagnosis of 
PTSD due to any event or incident of his active service.

3.  The preponderance of the medical evidence does not show 
that the Veteran has a psychiatric disorder to include PTSD 
and anxiety due to service.
CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder to include PTSD and anxiety are not met.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in July 2005, September 2005, and March 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

The National Personnel Records Center informed the RO that 
the Veteran's service treatment records are lost and presumed 
destroyed in the 1973 fire.  Procedures to locate these 
records have been followed to no avail.  Therefore, the Board 
finds that additional attempts to obtain these records would 
be futile.  38 C.F.R. § 3.159(c)(2) and (3).  When, as here, 
the Veteran's service treatment records are lost or missing, 
VA has a heightened duty to consider the applicability of the 
benefit-of-the-doubt rule, to assist him in developing the 
claim, and to explain the reasons and bases for its decision 
...."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
Although there is a heightened obligation to more fully 
explain the reasons and bases for a decision, when, as here, 
there are missing service treatment records, this, alone, 
does not obviate the need for the veteran to still have 
medical nexus evidence supporting his claim by suggesting a 
correlation between his currently claimed condition and his 
military service.  See Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Although the unavailability of the Veteran's service 
treatment records is unfortunate, the Veteran has never 
stated that he was treated for the disabilities at issue in 
service.  In fact, he noted treatment for anxiety starting in 
2005, and these private treatment records were obtained.  
Furthermore, as will be noted below, the Board accepts the 
Veteran's participation in a combat theatre and exposure to 
the kinds of stressors claimed.  Therefore, the Veteran will 
not be prejudiced by the unavailability of these records.  

VA sent the Veteran a letter dated on November 3, 2009, 
informing him that he would be scheduled for a VA 
examination.  He was also informed that when a claimant, 
without good cause, fails to report for such examination, the 
claim shall be rated based on the evidence of record.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or the death of an 
immediate family member.  The Veteran cancelled his scheduled 
VA examination later that month.  The Veteran has not 
provided evidence of "good cause" for failing to report to 
his VA examination.  Under 38 C.F.R. § 3.655, the claim must 
be considered bases on the evidence of record, in light of 
the failure of the Veteran to attend a VA examination in this 
original claim for service connection. 

If a veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Given the Veteran's choice not to submit to a VA 
examination, no further action is necessary to meet the 
requirements of the VA's duty to assist the Veteran.  Id.; 
see also 38 C.F.R. § 3.655(b).

VA has assisted the appellant in obtaining evidence, 
scheduled the Veteran for a medical examination and medical 
opinion as to the etiology and severity of disability, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available post-service records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

The Veteran claims service connection for, in essence, a 
psychiatric disorder (claimed as anxiety, stress reaction, 
chest pains, and PTSD).   

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by peacetime service that is not the result of the 
Veteran's own willful misconduct.  38 U.S.C.A. § 1110.  
Service connection for a psychosis can be granted if the 
condition becomes manifest to a degree of 10 percent within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) competent evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)).

The evidence of record shows that the Veteran served in the 
USAAF from August 1942 to March 1947, and that his primary 
specialty was as a driver.  Yet, separation documents from 
the War Department reveal the Veteran served on active duty 
in the Army of the United States Air Corps from August 1942 
to October 1945, and in the Regular Army Air Corps from May 
1946 to March 1947 with his military occupational specialty 
(MOS) during both periods of service as an airplane propeller 
mechanic.  A summary of his duties for his first period of 
service shows he served overseas for 18 months in the 
European Theatre of Operations in a heavy bomb squadron 
inspecting, repairing, and maintaining propellers on B-24 
bombers.  It is noted that this document also shows the 
Veteran performed on stage in an Army G.I. play as a singer 
and that he traveled to Belfast, Ireland, Paris, France, 
London, England, and other cities in England as part of the 
cast of this play.  A summary of his duties for his second 
period of service shows he served in the continental US for 
8-1/2 months.

His official document of honorable discharge from his period 
of service ending in October 1945 credits him with 
participation in the following battles and campaigns: Air 
Offensive Europe, May 1945, Normandy, May 1945, Northern 
France, May 1945, Ardennes, May 1945, Rhineland, May 1945, 
and Central Europe, June 1945.  He was awarded the European, 
African, Middle Eastern Campaign Medals.

The Veteran's averred stressors involve the cleaning and 
maintaining of planes that came back daily damaged by enemy 
fire and sometimes covered in the blood of killed and wounded 
service members.  He reported watching planes crash on 
landing, some because they were damaged by enemy fire, others 
because they crashed into other planes while attempting to 
land, killing and wounding those on board.  He reported that 
pilots and air crew he knew were killed, and one friend in 
particular.

The Veteran's reported stressors are consistent with the 
circumstances of active service he would have preformed with 
his MOS in air combat support for a heavy bomber squadron 
deployed overseas in combat during war.  His service on stage 
is noted, but not inconsistent with his service in combat 
support.  This is so because the geographic locations for 
which he was recognized by the service department for combat 
support include areas other than those in which he performed, 
i.e., Normandy, Ardennes, and Rhineland.  Thus, even if it 
was suspected that the service department did not distinguish 
between combat-related support and entertainment in awarding 
the Veteran credit for participation in the listed battles 
and campaigns (which is not likely), the lack of overlap in 
geographic location would imply that the Veteran's presence 
in places where he did not perform was in support of air 
combat, as his MOS would strongly suggest.

Given the consistency of the Veteran's MOS and the time and 
place of his service with the stressors he avers, and the 
service department's acknowledgment of his participation in 
the battles and campaigns identified on his discharge 
documents, the Board accepts the Veteran's participation in a 
combat theatre and exposure to the kinds of stressors 
claimed.  See 38 U.S.C.A. § 1154(b); see also Pentecost v. 
Principi, 16 Vet. App. 124, 128-29.  (2002).  

Here, in light of the Veteran's inservice history, the Board 
presumes the Veteran suffered traumatic events, but the 
medical evidence must still indicate current disability 
related to these events.  The Board finds such competent 
evidence lacking.  There is no diagnosis of PTSD contained in 
the record.  Private treatment records show treatment for 
anxiety beginning in 2002.

The Veteran genuinely believes that he has a psychiatric 
disorder, to include PTSD and anxiety, and that it was 
incurred in service.  The Veteran is competent to comment on 
his symptoms.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis or 
etiology of an acquired psychiatric disorder and his views 
are of no probative value.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be 
rejected only if found to be mistaken or otherwise deemed not 
credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

The Veteran has recently noted that he has had "anxiety" 
since service.  However, there is no competent evidence of a 
medical diagnosis of an anxiety disorder prior to 2002, and 
there is no competent evidence relating the current anxiety 
disorder to service.  See McManaway v. West, 13 Vet. App. 60, 
66 (1999) (where there is assertion of continuity of 
symptomatology since service, medical evidence is still 
required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom McManaway v. Principi, 14 Vet. App. 
275 (2001).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 

ORDER

Entitlement to service connection for psychiatric disorder, 
to include PTSD and anxiety, is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


